Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5, 8-16 and 18-20 are pending.
	Claims 1-5, 8-16 and 18-20 have been examined.
12/07/2021.
	No claim amendments were filed in response to the non-final rejection dated 9/20/2021. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG PUB 2016/0122618 (hereinafter “Nguyen”) in view of Flores et al. US PG PUB 2016/0138370 (Flores).
Regarding the term “swellable” PVOH is swellable, see Priest, "Swelling of Polyvinyl Alcohol in Water" Journal of Polymer Science Vol. VI, No. 6, pp. 699-710, 1951., which teaches at page 700, l. 1 “Priest, "Swelling of Polyvinyl Alcohol in Water" Journal of Polymer Science Vol. VI, No. 6, pp. 699-710, 1951, which states: when polyvinyl alcohol is placed in liquid water it swells. 

Claim 1:
Nguyen teaches:
A method comprising: introducing a swellable diverter material comprising polyvinyl alcohol and a plasticizer; abstract teaches diverter; [0064] teaches the diverter comprises a composition; the diverter can be any suitable diverter material and includes bridging agent and fiber compositions; The diverter includes at least some of the bridging agent from the 1951., which teaches at page 700, l. 1 “Priest, "Swelling of Polyvinyl Alcohol in Water" Journal of Polymer Science Vol. VI, No. 6, pp. 699-710, 1951, which states: when polyvinyl alcohol is placed in liquid water it swells. 
into or adjacent to a permeable zone of a subterranean formation;  [0103] teaches introducing into permeable rocks; [0003] teaches introducing into permeable zones;
5introducing a second diverter material into or adjacent to the permeable zone of the subterranean formation, [0074] teaches introducing multiple kinds of fibers, i.e. a first and second diverter material; 
wherein at least a portion of the swellable diverter material comprises particles larger than particles of the second diverter material; [0163] teaches particles with two particle sizes, .1 to 1 mm and 1 mm to 10 mm;
and allowing the swellable diverter material and the second diverter material to at least partially divert at least a portion of a treatment fluid to a different portion of the subterranean formation; this is taught in [0233] but this would happen naturally.
Nguyen does not teach:
a second diverter material that does not contain a plasticizer.

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a second diverter material that does not contain plasticizers as taught by Flores because omitting the plasticizer would save money.

Claim 

102. 
Nguyen teaches:
wherein the swellable diverter material is a composite material of the polyvinyl alcohol and the plasticizer.  [0064] teaches the diverter comprises a composition; [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14).


Claim 3:
Nguyen teaches:
wherein the second diverter material comprises polyvinyl alcohol.  [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14).

Claim 8:
Nguyen teaches:
wherein the swellable diverter material comprises cylindrical particles, [0081] teaches any shape including rods.

Claim 10:
Nguyen teaches:
wherein the swellable diverter material at least partially plugs the permeable zone.  There are no positive method steps claimed here and this would happen naturally.

Claim 11:
Nguyen teaches:
wherein the swellable diverter material is introduced using one or more pumps.  [0061] teaches using pumps.

Claim 12:
Nguyen teaches:
further comprising allowing the swellable diverter material to at least partially dissolve.  [0013] teaches the diverter can dissolve.

Claim 15. 
Nguyen teaches:
wherein the swellable diverter material is introduced prior to the second diverter material.  Nguyen teaches the composition may be used in any stage of fracturing [0063], or all .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG PUB 2016/0122618 (hereinafter “Nguyen”) in view of Flores et al. US PG PUB 2016/0138370 (Flores) and Reddy et al. US PG PUB 2014/0116704 (Reddy).

Claim 14. 
Nguyen teaches at [0097] the composition may include “any suitable plasticizer”. The plasticizer can be PVOH or a polyester oligomer;
Nguyen does not specifically teach:
wherein the plasticizer is selected from the group consisting of: glycol, polyethylene glycol, polypropylene glycol, a fatty acid ester, a lactide monomer, a glycolide monomer, a citric acid ester, epoxidized oil, adipate ester, azaleate ester, acetylated 10coconut oil, and any combination thereof.   
These are known plasticizers to Applicant at the time of Applicant’s effective filing date.
Reddy teaches degradable polymers that are diverters, see [0094] that contain plasticizers that match Applicant’s claims, [0109] “a polyethylene glycol (PEG); a polyethylene oxide; an oligomeric lactic acid; a citrate ester; a glucose monoester; a partially hydrolyzed fatty acid ester; a PEG monolaurate; a triacetin; a poly(.epsilon.-caprolactone); a 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use the plasticizers of Reddy because Nguyen teaches any plasticizer may be used and Reddy teaches suitable plasticizers for degradable diverters.

Claims 4-5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Nguyen et al. US PG PUB 2016/0122618 (hereinafter “Nguyen”) in view of Flores et al. US PG PUB 2016/0138370 (Flores).
 Nguyen is relied upon as discussed above.

Claim 4. 
Nguyen teaches that a diverter may be 1 mm to 10 mm but does not specifically teach 
wherein the swellable diverter material comprises particles sized 6 15U.S. mesh (3.36 mm) or larger. 
 It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a range of 3.36 mm or larger because 

Claim 5. 
Nguyen teaches that a diverter may be 1 mm to 10 mm and .1 to 1 mm, two different sizes but does not specifically teach 
wherein the second diverter material comprises particles sized 8 15U.S. mesh (2.38 mm) or smaller. 
 It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a range of 2.38 mm or smaller because Nguyen suggests a range of 1 mm to 10 mm and .1 mm to 1 mm with a reasonable expectation of success as a matter of obvious engineering design since Applicant has not shown that this particular size solves any stated problem or produces unexpected results and Nguyen teaches at [0103] that the particulate material is designed to seal pores in the formation and one or ordinary skill in the art would appreciate that different pore sizes require different size diverter particles.




Nguyen teaches shavings, flakes ribbons strips etc. at [0081]. [0078] teaches any suitable length such as 20 mm and various diameters.
Nguyen does not specifically teach a range of aspect ratio of 20:1 or less.  
Because Nguyen teaches a wide variety of length and thicknesses, which would result in an aspect ratio of some having 20:1 or less it would have been obvious to one having ordinary skill in the art to modify Nguyen and use aspect ratios of 20:1 or less with a reasonable expectation of success as a matter of obvious design choice since Applicant has not stated that this particular aspect ratio solves any stated problem or produces unexpected results.

Claim 513. 
Nguyen does not teach:
wherein the swellable diverter material has a particle size distribution of about 2 to 8 U.S. mesh (2.38 mm to 5 mm) but does teach a particle size distribution of 1 mm to 10 mm.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a range of 2.38 mm to 5 mm because Nguyen suggests a range of 1 mm to 10 mm and . with a reasonable expectation of success as a matter of obvious engineering design since Applicant has not shown that this particular size solves any stated problem or produces unexpected results and Nguyen teaches at [0103] that the particulate material is designed to seal pores in the formation and one or ordinary skill in the art would appreciate that different pore sizes require different size diverter particles.

s 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Nguyen et al. US PG PUB 2016/0122618 (hereinafter “Nguyen”) in view of in view of Flores et al. US PG PUB 2016/0138370 (Flores) and Potapenko et al. US PG PUB 2015/0315886 (hereinafter “Potopenko”).
Nguyen and Flores are relied upon as discussed above.

Claim 16. 
Nguyen teaches:
A method comprising: introducing a first treatment fluid comprising an aqueous base fluid and a swellable diverter 15material comprising polyvinyl alcohol and a plasticizer; [0064] teaches the diverter comprises a composition; [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14);
into or adjacent to a permeable zone of a subterranean formation, [0103] teaches introducing into permeable rocks; [0003] teaches introducing into permeable zones;
and allowing the first treatment fluid to at least partially divert at least a portion of a second treatment fluid to a different portion of the subterranean formation; this is taught in [0233] but this would happen naturally..  
Nguyen teaches that a diverter may be 1 mm to 10 mm but does not specifically teach 
wherein the swellable diverter material comprises particles sized 6 15U.S. mesh (3.3 mm) or larger. 
 material comprises particles sized 6 U.S. mesh or larger.
Nguyen does not teach:
a second diverter material that does not contain a plasticizer.
Flores teaches degradable diverter materials comprising polyvinyl alcohols that do not contain plasticizers, see [0021] and claim 2.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a second diverter material that does not contain plasticizers as taught by Flores because omitting the plasticizer would save money.
Nguyen does not specifically teach:
wherein the first treatment fluid further comprises a second diverter material comprising particles sized 8 U.S. mesh or smaller.  
Potopenko teaches diverter materials comprising Applicant’s claimed polyvinyl alcohol, see [0038]. Applicant’s claimed 6 mesh or larger and 8 mesh or smaller equates to particles having a size of larger than 3.36 mm and smaller than 2.38 mm. Potopenko teaches at paragraphs [0012]to [0022] to use at least two different sized particles of PVOH diverter 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to modify either Nguyen and/or Potopenko and use Applicants claimed 2 sizes of 3.36 and 2.38 because the Nguyen teaches to use multi-modal PVOH diverter particles in this range and Potopenko also teaches many benefits of using two different sizes to effectuate a desired degree of permeability and packed volume fraction as a matter of routine optimization of a known parameter.

Claim 18. 
Nguyen teaches:
wherein the swellable diverter material at least partially plugs the permeable zone. There are not positive method steps here and this would happen naturally, but Nguyen teaches this at [0233].
	
	Claim 19. 
Nguyen teaches:
A method comprising: introducing a swellable diverter composition into or adjacent to a permeable zone of a subterranean formation, [0064] teaches the diverter comprises a 
 wherein the swellable diverter composition comprises:  5a swellable diverter material comprising polyvinyl alcohol and a plasticizer,  [0064] teaches the diverter comprises a composition; [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14);
and allowing the swellable diverter composition to at least partially divert at least a portion of a treatment fluid to a different portion of the subterranean formation. There are not positive method steps here and this would happen naturally, but Nguyen teaches this at [0233].
Nguyen teaches two different sizes of diverter particles that include .1 mm to 1 mm and 1 mm to 10 mm but does not specifically teach: 
wherein the swellable diverter material comprises particles sized 6 U.S. mesh (3.36 mm) or larger; and a second diverter material comprising particles sized 8 U.S. mesh (2.38 mm) or smaller. 
Potopenko teaches diverter materials comprising Applicant’s claimed polyvinyl alcohol, see [0038]. Applicant’s claimed 6 mesh or larger and 8 mesh or smaller equates to particles having a size of larger than 3.36 mm and smaller than 2.38 mm. Potopenko teaches at paragraphs [0012]to [0022] to use at least two different sized particles of PVOH diverter particles for a variety of beneficial reasons, including matching the varying pore sizes of the formation so a desired degree of permeability may be achieved. Potopenko also teaches in those paragraphs that one of ordinary skill in the art may calculate and achieve a desired 

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to modify either Nguyen and/or Potopenko and use Applicants claimed 2 sizes of 3.36 mm and 2.38 mm because the Nguyen teaches to use multi-modal PVOH diverter particles in this range and Potopenko also teaches many benefits of using two different sizes to effectuate a desired degree of permeability and packed volume fraction as a matter of routine optimization of a known parameter.
Nguyen does not teach:
a second diverter material that does not contain a plasticizer.
Flores teaches degradable diverter materials comprising polyvinyl alcohols that do not contain plasticizers, see [0021] and claim 2.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a second diverter material that does not contain plasticizers as taught by Flores because omitting the plasticizer would save money.

Claim 1020. 
	Nguyen teaches:
wherein the swellable diverter material at least partially plugs the permeable zone. There are not positive method steps here and this would happen naturally, but Nguyen teaches this at [0233].

Response to Arguments
 Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 
Applicant argues the claims are not obvious over the cited references because the method claimed produces unexpected results AND that the Nguyen and Flores alone or in combination allegedly fail to teach all the elements of claim 15. 
Unexpected Results:
The data Applicant alleges shows unexpected results do not meet the standard set for such a showing for the following reasons. First, the data is not commensurate in scope with the claims. Applicant’s example 2 requires 10% plasticized selvol 103 PVA diverter material and 90 % non-plasticized PVA. The claims are not limited to these materials or quantities. Additionally, it is not clear that the Selvol and Poval used as PVA’s are identical to that claimed. Second is it not clear that the closest prior art is being compared which is Nguyen in view of Flores. Applicant compares an unknown compound FDPO-S1248-16. Also, the diverter composition of Example 2 uses specific cylindrical bead sizes and sized ranges and none of the claims recite these sizes or ranges. Also, the Example 2 does not have any method limitations therein. It cannot be determined when or where or how the diverter materials are being introduced into the formation. Applicant argues that claim 15 requires one to be introduced before the other. Is that Example 2? Accordingly, the data is not commensurate with the scope of claims.  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Nguyen and Flores alone or in combination allegedly fail to teach all the elements of claim 15.
wherein the swellable diverter material is introduced prior to the second diverter material. 
Nguyen teaches the composition may be used in any stage of fracturing [0063], or all stages which would result in the first introduced prior to the second. [0069] teaches “Embodiments of the present invention can include any suitable number of repetitions of bridging agent-fiber diverter formation and subsequent treatment. Repeating cycles of bridging agent-fiber diverter formation and downhole stimulation treatments”. Because the cycles are repeated the swellable diverter would be introduced prior to the second diverter material at some point thus the limitation would be met.

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
1. WO 2017/123937 teaches diverter particles comprising diverter material and a plasticizer. The size of the diverter is variable.
2. US PG PUB 2014/0374106 teaches diverter materials having various aspect ratios that comprise PVOH and plasticizers. 
3. US PG PUB 2019/0316449 teaches diverter materials that do not contain plasticizers.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHARLES R NOLD/          Primary Examiner, Art Unit 3674